Citation Nr: 1129303	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for a right ankle disorder.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1975 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the RO that, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, hypertension, right and left knee disabilities, and right and left ankle disabilities.  The Veteran filed a timely appeal of these determinations to the Board.  The Board remanded these claims in an April 2008 for evidentiary development.  Subsequent to the remand, the claims for service connection for tinnitus and bilateral hearing loss were granted.  The decision below grants service connection for bilateral knee and ankle disorders; however, remedial evidentiary development is required for the claim for entitlement to service connection for hypertension.  

In July 2007, the Veteran, accompanied by his representative, testified before the undersigned Acting Veterans Law Judge at the local regional office.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has current arthritis, with meniscal tearing and patellofemoral degeneration in the left knee; the evidence of record supports a conclusion that this disorder has causal origin in active service.  

2.  The Veteran has current arthritis, with meniscal tearing and patellofemoral degeneration in the right knee; the evidence of record supports a conclusion that this disorder has causal origin in active service.  

3.  The Veteran has post-traumatic arthritis in the left ankle; the evidence of record supports a conclusion that this disorder has causal origin in active service.  

4.  The Veteran has chronic, mild degenerative arthritis in the right ankle; the evidence of record supports a conclusion that this disorder has causal origin in active service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  A right knee disorder was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  A left ankle disorder was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

4.  A right ankle disorder was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claims of entitlement to service connection for disorders of the bilateral knees and ankles.  Therefore, no further development is needed with respect to these claims.

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  With a chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis-Bilateral Knees/Ankles

The Veteran in this case contends that he developed bilateral knee and ankle disabilities as a result of his active service in the U.S. Army.  Specifically, the Veteran relates several falls, and states that his service on an Army volleyball team caused numerous stresses on his lower extremities which have resulted in arthritis in the knees and ankles.  

The Veteran's service treatment records do show several episodes of knee and ankle complaints.  Specifically, the Veteran had ankle dislocation in April 1976, was noted to have pain in a knee following an April 1982 fall, had a history of right knee pain of several weeks duration in July 1983, and sustained a twisted left ankle in March 1984. 

Based on these findings and post-service treatments for knee sprains (as well as the Veteran's complaints of pain in the affected joints), the Board ordered that a comprehensive VA examination be conducted in order to determine the nature and etiology of any current knee and ankle disorders.  The associated report, dated in December 2008, contains a review of the relevant in-service history.  Indeed, the examiner noted that he had reviewed the claims file, and the consultations in 1976, 1982, and 1984 were noted.  The examiner, after noting the in-service history and the results of an objective examination, concluded that the Veteran experienced bilateral knee arthritis and bilateral ankle arthritis.  In addition, the Veteran was found to have prepatellar bursitis and patella femoral degeration with meniscal tears in the bilateral knees.  The examiner stated that the Veteran had post-traumatic changes in the left ankle and mild, chronic degenerative changes in the right ankle.  Radiographic evidence confirmed these diagnoses.  

With regard to etiology, the examiner had noted the Veteran's in-service history, to include his volleyball playing, and concluded that both bilateral ankle and knee disorders had causal origin in active military service.  Essentially, the rationale for this opinion was that there were noted injuries to the ankles and knees in service (with specific reference to the 1984 treatment for left ankle pain), and implicit in this was the conclusion that the traumas to the knees and ankles noted in service caused current and chronic conditions in those joints.  

There is no opinion which is counter to the conclusions reached by the 2008 VA examiner, and those conclusions support the Veteran's assertions that knee and ankle disorders had origins in service, to include as a result of traumas to those joints associated with playing volleyball and experiencing falls.  The 2008 VA examination was based on a claims file review, contains a medical rationalization for the opinion, and confirms the Veteran's lay assertions of experiencing pain in the ankles and knees since experiencing traumas in-service.  The Board acknowledges that the provided rationale is not ideally described in detail.  However, the Board, is precluded from reaching its own unsubstantiated medical conclusions, and is instead bound on these matters by the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As this is the case, and as there is no evidence to the contrary, the requirements for service connection have been met.  Thus, service connection is warranted for right knee, left knee, right ankle, and left ankle disorders, and the claim are granted in full.  See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a left knee disorder is granted.  

Entitlement to service connection for a right knee disorder is granted.  

Entitlement to service connection for a left ankle disorder is granted.  

Entitlement to service connection for a right ankle disorder is granted.  


REMAND

The Veteran asserts that he developed hypertension in service or, alternatively, that he had pre-existing hypertension which was aggravated beyond the course of the natural disease process during active military service.  Of note, the Veteran alleges that his use of Drixoral in service, which is documented in the service treatment records as having been prescribed, either caused hypertension directly, or, caused pre-existing hypertension to increase in severity beyond what is contemplated by the natural progression of the disease process.  

As a point of reference, the Board notes that under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (2003).

It is further noted that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. T his includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 3 8 C.F.R. § 3.306(b).

At service entrance, the Veteran did not exhibit hypertension or elevated blood pressure readings.  Moreover, in the personal history portion of the examination questionnaire, the Veteran noted that he had never had high or low blood pressure.  The blood pressure reading at service entry was 104/60.  

The Board, in its April 2008 remand, noted that the Veteran had some abnormal blood pressure findings during active service, and also noted the Veteran's contention that his condition pre-existed service and was aggravated in service.  In order to clarify this allegation in light of the evidentiary record, it was ordered that the Veteran be given a comprehensive VA examination addressing the current nature and etiology of hypertension.  In December 2008, the Veteran was afforded an examination where hypertension was diagnosed.  The examiner stated that "it appears that the Veteran's hypertension pre-existed his period of active duty."  There is no reasoning associated with this conclusion, however, although the examiner did note that Drixoral can aggravate "pre-existing hypertension."  Somewhat perplexingly, the examiner stated, unequivocally, that hypertension was not aggravated beyond the course of the natural disease process without any supporting rationale attached to his conclusion.  

The Board notes that Veteran's blood pressure at service entry was 104/60, and that the Veteran specifically noted that he did not have a history of high blood pressure.  Based on this, the Board is confused as to what formed the basis of the examiner's conclusion.  The fact that the examiner listed virtually no rationale in coming to this assessment is the principal cause for such confusion.  Indeed, without a supporting rationale, the probative value of a medical opinion is rather limited.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board, in its earlier remand, directed that the examiner opine as to if hypertension had its onset in service or within the first post-service year.  If it was found that the Veteran's hypertension pre-existed service, the examiner was to note if it clearly and unmistakably was in existence prior to the period of active duty.  Furthermore, if the hypertension did pre-exist service, the examiner was to state whether the disorder clearly and unmistakably did not increase in severity beyond the natural course of the disease process.   A complete rationale, with references to the service treatment records, was requested.  

The 2008 VA examination report did not satisfy the mandates of the Board's remand.  Specifically, there is essentially no rationale associated with the examiner's conclusions, with the examiner making no mention of how he came to the conclusion that hypertension pre-existed service, much less if such a condition clearly and unmistakably pre-existed service.  As this is the case, the examination report is not adequate to resolve the issue on appeal.  Veterans, as a matter of right, are entitled to substantial compliance with Board instructions and directions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the 2008 VA examiner's failure to address the Board's specific questions, particularly with regard to the failure to associate rationales to support his conclusions, represents a failure to comply with Board instructions, necessitating a remand for remedial action.  As such, the Veteran is to be scheduled for a comprehensive VA examination addressing the etiology of the Veteran's hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  After associating with the claims folder all available records received pursuant to the above-requested development, the Veteran must be afforded an appropriate VA medical examination to determine the nature and etiology of the claimed hypertension.  It is imperative that the examiner review the evidence in the claims folder, including a complete copy of this REMAND, and acknowledge such review in the examination report.  All necessary tests should be conducted.  The examiner is requested to offer an opinion as to:

(a).  Did hypertension clearly and unmistakably exist prior to the Veteran's period of active duty? If so, state (if possible) the approximate date of onset of such disorder.
If hypertension clearly and unmistakably preexisted the Veteran's period of active duty, did that disorder clearly and unmistakably not increase in disability during such period of active duty beyond natural progression?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from service; or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability.  In this regard, the examiner is asked to comment on the affect, if any, of Drixoral prescribed to the Veteran during service.

(b).  If the examiner finds that hypertension did not exist prior to the Veteran's period of active duty, is it at least as likely as not (e.g., a 50 percent or greater likelihood) that such a disorder had its onset during service or within one year of service, or was it caused by any incident that occurred during service?

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

3.  After completion of the foregoing, the RO should again review the claim for service connection for hypertension.  If the determination remains adverse, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


